 WARREN RURAL ELECTRIC COOP.Warren Rural Electric Cooperative Company, Inc.andInternational Brotherhood of ElectricalWorkers,AFL-CIO,Petitioner.Case 9-RC-10108February 28, 1974DECISION ON REVIEWBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn July 13, 1973, the Acting Regional Director forRegion 9 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate a systemwide unit of employees of theEmployer's electrical utility, including therein,interalia,on the basis of his findings that they are notsupervisors as defined in the Act, a field engineer anda staking chief in the engineering services depart-ment, nine line foremen, five service foremen, amechanic, and a warehouseman in the electricoperations department. Thereafter, the Employer, inaccordancewith Section 102.67 of the NationalLabor Relations Board Rules and Regulations, asamended, filed a timely request for review of theActing Regional Director's decision on the grounds,inter alia,that in resolving the issues raised as to thesupervisory status of the aforementioned classifica-tions, he made findings of fact which are clearlyerroneous and departed from officially reportedprecedent.The National Labor Relations Board, by telegraph-ic order dated August 20, 1973, granted the requestfor review insofar as it related to the Acting RegionalDirector's resolution of the supervisory status of theabove-mentioned 18 individuals, denied the requestfor review as to all other matters, and stayed theelection pending decision on review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, andmakes the following findings of fact:The Employer is a Kentucky corporation whoseelectric utility operations extend over a geographicalterritory consisting of eight Kentucky counties in asouthwest area of the State. Its headquarters are atBowling Green, and it is subdivided into four servicedistricts:Bowling Green, Leitchfield, Morgantown,and Franklin.The engineering services department has offices atBowling Green and is under the overall supervisionof the manager, Frank Ragan. Among those report-1There is a wage differential of approximately 10 percent between laborgrades325ing to him is Thomas Shriver, the operationsengineer. Aside from other responsibilities, Shriver isin charge of work planning for thefield engineeranda staking chief,Ken Pemberton and Cedric Hatcher,respectively,both of whom are engaged in thesurveying and charting of rights-of-way for theconstruction of new lines. The field engineer, in thehighest labor grade for hourly paid employees,T-10,1 performs the duties of engineering, staking,and development of plans for construction of majorelectriclines.The staking chief, in labor grade T-8,does similar but less complicated work on smallerprojects such as line extensions and relocations.Pemberton has a crew of two to five employees,depending on the size of the project, in theclassifications of instrument man (T-7), utility man(T-6), and chairman (not filled at present). Hatcherhas a crew of two or three, in the classifications ofrodman (T-5) and chainman (when available). Fromtime to time crew members may be interchanged.Under their job descriptions, both the fieldengineer and the staking chief periodically reviewand appraise the performance of personnel andrecommend changes in wages or status in accordancewith established personnel procedures and practices;direct the activities of their crews; recommendtermination of employment of assigned personnelwhen deemed necessary; inspect all work performedunder their supervision and for which they, areaccountable, for conformity to design and acceptedprocedures and standards; and supervise personnelassigned to them for adherence to established safetypractices and procedures. In practice, they completeperformance evaluations of their crew members atleast once a year, on the basis of which evaluationsthey make recommendations as to meritincreases.2The recommendations must be approved by theoperations engineer and the department manager.Although Pemberton and Hatcher consult with theoperations engineer, their recommendations are theirown and are usually followed. There was evidencethat Pemberton and Hatcher have recommended thetermination of two employees, one in 1969 and theother in 1970. The record shows that although ineach instance the affected employee was given asecond chance, he was subsequently terminatedsolely on the recommendations of Pemberton andHatcher because they saw no improvement in hisperformance. In addition, Pemberton and Hatchermay authorize overtime when in their judgment itwould be economical to do so, to obviate the need toreturn to the site the following workday. They alsoattend monthly meetings of all supervisors and over2Evaluations are completed after 6 months for new employees and forthose for whom no merit increase is recommended.209 NLRB No. 55 326DECISIONSOF NATIONAL LABORRELATIONS BOARDthe years have been sent to various supervisoryworkshops at schools and universities.The electric operations department has offices ineach of the service districts. Department Manager C.D. "Buck" Jenkins is located at Bowling Greenheadquarters. Each of the other three districts has asuperintendent.Working out of these four locationsarenineline foremen,each with a crew of three orfour, andfive service foremen,each with a one- ortwo-man crew.3 There is some fluctuation in crewsizes.The line foremen are responsible for construc-tion work,i.e., clearingrights-of-way, digging holes,and setting poles; the service foremen are responsibleformaintenance work on poles, lines, and otherequipment in place.The job descriptions for line and service foremen,insofar asthey set forth their responsibilities inmaking evaluations of performance, recommenda-tions of wageincreases,direction of crew members,and recommendations of termination, parallel thosefor the field engineer and staking chief, abovediscussed.After receiving work orders from theirrespective district offices the line and service foremendecide the priority of the jobs and are in completecharge of their crews in the field. They direct theirmen, make workassignments,and are responsiblethat the work is done in accord with specificationsand safety standards. Although they are in radiocontact with headquarters or the district offices, theyhave the authority to take correctional action ontheir own. They maintain and sign the time sheets fortheir crews, decide when to take rest breaks andwhether or not to grant time off for sickness orpersonal reasons, and schedule vacations. Theydecidewhether or not their crews shall workovertime in accordance with the needs of the job andmay call out employees to work in special situations.Line foremen or service foremen may, amongthemselves,decidewhether to interchange crewmembers. Although no severe disciplinary problemshave arisen requiring termination of a line or servicecrew member, one occasion arose in which a serviceforemanmade an effective recommendation ofpermanent transfer of a crew member to a line crew.Like the fieldengineerand staking chief, the lineand service foremen complete performance evalua-tionsandmake recommendations as to meritincreases for their crew members, and they attendmonthly supervisorymeetings.Each year they attenda 3-day supervisory training course conducted bypersonnel from the University of Kentucky. In theabsence of a district superintendent due to vacationor illness, the service foreman in that districtfills infor him.Theautomotive mechanicand his assistant work intheautomotive shop at Bowling Green. He isresponsible for the preventive and corrective mainte-nance of all of the Employer's vehicles and reportsdirectly to Jenkins. He assigns work to his assistant,4keeps his time records, evaluates his performanceperiodically, and makes recommendations of meritincreases for him. He also authorizes overtime workand schedules vacations for his assistant. He attendssupervisory meetings.Thewarehousemanis responsible to Jenkins formaintaining the Bowling Green warehouse. He has ahelper5 and has the same degree of authority toaffect his status as does the mechanic with regard tohis assistant. The warehouseman too attends month-ly supervisory meetings.The foregoing record facts demonstrate, in ouropinion, contrary to the Acting Regional Director,that the 18 disputed individuals have and exercisesupervisory authority as it is defined in Section 2(11)of the Act. We note, first of all, that despite the factthat these individuals spend the great majority oftheir time performing physical labor together withtheir crew members or assistants, they are the solepersons at the sites of their employment withauthority to act for the Employer with respect tomatters affecting employee status during virtually theentire workday. Thus, all of them generally maintaintime and attendance records of employees assignedtowork with them, decide whether or not to grantrequests for time off, set vacation times, makechanges in work assignments, interchange or call inadditional crew members when appropriate, andauthorize overtime when it is deemed necessary.Moreover, not only are they expected to makeperiodic evaluations of the work performance ofemployees regularly working with them and to makerecommendations with regard to merit wage increas-es and terminations, but the record shows that theyin fact exercise these functions. And we conclude, onthe facts herein, that substantial reliance is placed ontheir recommendations by their superiors. As supportfor this conclusion, we note especially the facts thattheir superiors have little or no opportunity toobserve the work of the rank-and-file employeesinvolved, that they are given supervisory trainingcourses on an annual basis, and that they attendmonthly supervisory meetings.We find, therefore,that the 18 individuals here in dispute are supervisorsas defined in the Act, and the appropriate unit ismodified to read as follows:All employees of the Employer employed in itsoperations at Bowling Green, Leitchfield, Mor-aThe foremen are in labor grade T-l0 and the highest labor grade of4The mechanic is in labor grade T-8, his assistant T-6.their crew members is T-9, a differential of roughly 53 cents per hour.,The warehousemanis inlabor grade T-7, his helper T-4 WARREN RURAL ELECTRIC COOP.gantown and Franklin,Kentucky,including allengineering department employees, staker clerksand groundskeepers,but excluding all officeclerical employees,meter readers,water districtdepartment employees,members services depart-ment employees,janitors, guards, the field engi-neer,staking chief,line foremen,service foremen,themechanic,the warehousemen, and all othersupervisors as defined in the Act.327Accordingly,the case is remanded to the RegionalDirector in order that he may conduct an electionpursuant to the Acting Regional Director's Decisionand Direction of Election,as modified herein, exceptthat the payroll period for determining eligibilityshall be that immediately preceding the date of thisDecision on Review.